Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2021/098138, filed June 3, 2021, which claims benefit of foreign application CN2020105024351, filed June 3, 2020.  Claims 1-5 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “MCI column”.  This appears to be a reference to MCI® gel, a column support material manufactured by Mitsubishi Chemical, as illustrated by the attached product brochure. (Reference included with PTO-892) Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or the chromatography column used in step (2) of the method described in claim 1 and, accordingly, the identification/description is indefinite.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the identity of the chromatography column used in step (2) of claim 1.  This column is, as discussed above, identified only as a column containing the MCI® gel packing material sold by Mitsubishi Chemical, and does not identify the type of chromatographic separation being performed in this step.  As described in paragraphs 4-6 of the specification as originally filed, the invention being disclosed is a method of separating phenolic acid glucosides from walnut extract, characterized by performing column chromatography on a walnut ethanol extract and sequentially eluting with ethanol of different concentrations.  The specification further defines the column as “an MCI®” column in paragraph 15 and provides specific elution conditions.  According to paragraph 30 of the specification as originally filed, the disclosed invention is the discovery of three new phenolic acid glucosides and a method of preparing them form walnut extract.  Therefore the compounds themselves and methods of purifying them from walnut are an essential part of the claimed invention.  In any chromatography method, the results are dependent on the type of chromatography being performed, and the identity of the column used in this step is essential to adequately defining any method of purifying the compounds identified in the specification.  Therefore simply identifying the column as “a column” or “an MCI® column,” designations which say .

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/7/2022